Case 2:20-cv-00343-GMN-NJK Document 1 Filed 02/18/20 Page 1 of 4

 

 

 

 

 

 

 

 

 

 

—__—FILED ———_BECENED
——ENTERED SEAYED ON
COUNSEL/PARTIES OF RECORD
1 || Pamell Colvin
6681 Tara Ave FEB 18 2020
2 || Las Vegas, Nevda 89146
CLERK US DISTRICT COURT
3 DISTRICT OF NEVADA
BY: DEPUTY
4
5
6 IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEVADA
5
g
9
Pamell Calvin, )
10 Plaintiff, ) 2:20-cv-00343-GMN-NJK
11 )
)
12 || VS,
13 || AHP Reality LLC, & ) COMPLAINT
Qingwen Kong )
14 )
)
15
16 Jurisdiction
‘7 || The case originated from Las Vegas Justice Court. This court has jurisdiction under the right to
18
Due Process under the Fifth Amendment that says to the federal goverment that no one shall be
19
“deprived of life, liberty or property without due process of the law." The Fourthteenth Amendment,
20
ratified in 1868, uses the same eleven words , called the Due Process Clause, to describe a legal
21
32 obligation of all states.
23 || Plaintiff Parnell Colvin, was served seven day notice to pay rent or quit. On 2/3/2020 the notice
24
was served prematurely because plaintiff has a three day grace period to pay rent which at
25
time it was served plaintiff rent was not late. In addiction the notice also included late fees which
26
the defendants are not entittled to.
27
28 -1-

 

| Add Page |

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Add Page |

Case 2:20-cv-00343-GMN-NJK Document 1 Filed 02/18/20 Page 2 of 4

The new tenant laws require that the landlord hire a licensed process server , constable or
sheriff to serve notices. This requirement of the law was not followed by the landllord

futhermore the section of the notice ( DECLARATION OF SERVICE ). Must be filled in by the
licensed professional to show proof and compliance of the law because these requirements were

not followed by the landlord it makes the notice void and non enforceable. Please see exhibit #1.

With all the laws being broken by the landlord and having prior dealings with justice court hearing
master ( David Brown). He has disregarded the law on numerious occasions | recieved a notice

! filled a timely answer | was waiting for a court date instead | recieved a 24 hour eviction notice.
That was signed off by hearing master (David Brown) that the constable was coming the next day to
evict me and my family. | recieved a panic call from my teenage daughter that we were going to be
evicted the next day. | immedaiately had to leave work rush to justice court | had to argue with them
that my due process rights were being violated and | have a right to have a hearing when | filled

my answer in a timely manner.

Justice court staff imformed me that hearing master David Brown, incorrectly signed the eviction
order and he was going cancel and recall the eviction order he signed. After getting a copy of the
landlord complaint | realize that the landlord had forged a person name on my lease and her
personal imformation, forged the dates on my lease by changing them and submitting the
fraudulent documents in court and hearing master David Brown, showed no concern.

Again violating my due process rights.

On october 21,2019 we were having another flood at the property so | contacted the landlord
Vivian Mao, for assitance via texts she replied " dont contact me | dont manage this property
anymore”. | was suprised to recieve a notice from her. knowing that she has forged doucuments
in the past. | wanted to get confirmation that she was now managing the property again after

she told me she no longer manages the property.

 

 

 

-2-

 
10
Li
12
13
14
15
16
17
18
13
20
21

22

23
24
25
26
27

28

Add Page |

 

Case 2:20-cv-00343-GMN-NJK Document 1 Filed 02/18/20 Page 3 of 4

Feeling this could be a scam | tried contacting Vivian Mao, several ways and she or her office never
responded. Via texts, voicemail, office number and via mail | never got a response. | would like to
Imform the court that in my answer in justice court | misstakingly refered to hearing master

David Brown, as Mike Brown.

DEMAND
Plaintiff Pamell Colvin, is requesting that this court dismiss the action that was brought against him
in justice court ,due to his federal constitution rights being violated and laws being knowingly broken

by the defendants in this case which violates Due Process of law.

Dated February 18,2020
Parnell Colvin
6681 Tara Ave
Las Vegas, Nv 89146
(503) 490-6564

 

 

 

 
Ca5° EARNED ANNO Ht RO WAY uN RGGI “ERK t()

 

 

 

 

 

 

 

TO: (NRS 40,253) AHP Realty, LLC
Parnell Colyin And ALL Occupants FROM: Business Name
Vivian Mao/Jun Fang Chen

Tenant(s) Name(s) Agent(s) Name(s)
6681 Tara Ave. 6292 W. Spring Mountain Rd.
Address . Address
Las Vegas, NV 89146 | Las Vegas, NV 89146
City, State, Zip Code City, State, Zip Code

(702) 302-1530

DATE OF SERVICE:_02/03/2020 Telephone Number Owner: Qingwen Kong

PLEASE TAKE NOTICE that you are in default in payment of rent for the above-described premises for the period finsert
beginning date covered by rent due) _02/01/2020 to insert ending date covered by rent due) _02/29/2020 You are in default in

the amount of:

Rent: (the pertodic rent times the number of periods in default) _ $2,600.00
Late fees: (cannat be in excess af 5% of the periodic rent) $130.00
Total owed: (add above nvo lines--the rent owed plus late fees owed) $2,730.00

Your failure to pay rent or vacate the premises before the close of business on the seventh (7th) judicial day' following the
Date of Service of this notice may result in your landlord applying to the Justice Court for an eviction order. If the court
determines that you are guilty of an unlawful detainer, the court may issue a summary order for your removal or an order
providing for your nonadmittance, directing the sheriff or constable to post the order in a conspicuous place on the premises
not later than 24 hours after the order is received by the sheriff or constable. The sheriff or constable shall then remove you
not earlier than 24 hours but not later than 36 hours after the posting of the order. Pursuant to NRS 118A.390, you may seek
relief if a landlord unlawfully removes you from the premises, or excludes you by blocking or attempting to block your entry
upon the premises, or willfully interrupts or causes or permits the interruption of an essential service required by the rental
agreement or chapter 118A of the Nevada Revised Statutes.

YOU ARE HEREBY ADVISED OF YOUR RIGHT TO CONTEST THIS NOTICE by filing an Affidavit no later than.

by the close of business ”on the seventh (7th) judicial day following the Date of Service of this notice, with the Justice Court
for the city of (insert name of city where property is located) Las Vegas , Stating that you have tendered
payment or are not in default of rent. The Justice Court is located at (nsert Justice Court's address):

200 Lewis Ave.
KNS591 Las Vegas, NV 89101

 

 

YOU CAN OBTAIN AN AFFIDAVIT FORM AND INFORMATION at the Civil Law Self-Help Center, located at
the Regional Justice Center, downtown Las Vegas, or on its website, www.CivilLawSelfHelpCenter.org.

   

 

 

 

 

DECLARATION OF SERVICE
On (insert date of service) February 03, 2020 , I served this notice in the following manner (check onty one):
L] By delivering a copy to the tenant(s) personally.

(-] Because the tenant(s) was absent from tenant's place of residence, by leaving a copy with (insert name or physical description of
person served) ; a person of suitable age and discretion, AND
mailing a copy to the tenant(s) at tenant's place of residence.

{_] Because neither tenant nor a person of suitable age or discretion could be found there, by posting a copy in a
conspicuous place on the property, AND mailing a copy to the tenant(s) at the place where the property is situated.

I declare under penalty of perjury under the laws of the State of Nevada that the foregoing is true and correct.

_ February 03, 2020
(Date) (Server's Name) (Server's Badge/License #)3 (Server's Signature}

 

1 Judicial days do not include the date of service, weekends, or certain legal holidays.
2 The close of business varies between the courthouses, so make sure to check the business days and hours for the Justice Court listed above.
3 A server wha does not have a badge or license number may be an agent of an attorney licensed in Nevada. Notices served by agents must also include an
attorney declaration as proof of service.
Rev. 6/18/19)

© 2019 - Civil Law Self-Help Center
